United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3122
                        ___________________________

                              Hedayat Khaldar Saghir

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                              Schenker Logistics, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: July 18, 2012
                              Filed: April 16, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SMITH , Circuit Judges.
                        ____________

PER CURIAM.

      Hedayat Khaldar Saghir appeals the district court's1 adverse grant of summary
judgment in his action against his former employer, Schenker Logistics, Inc.
(Schenker). In October 2009, Saghir filed an action against Schenker in Iowa state

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
court, asserting the following claims: (1) disability discrimination under the
Americans with Disabilities Act (ADA), (2) wrongful discharge, and (3) violation of
his right to workers' compensation. Schenker subsequently removed the case to
federal district court. Saghir filed an amended complaint on November 12, 2010,
changing his third claim to a gross-negligence claim and adding a fourth claim, which
alleged that Schenker violated certain notice requirements under the Consolidated
Omnibus Budget Reconciliation Act (COBRA). Schenker filed a motion for summary
judgment on all of Saghir's claims, and Saghir opposed the motion as to all counts
except his ADA claim. The district court granted the motion on all counts. Saghir
now appeals the grant of summary judgment.

       Upon careful review of the record and the parties' arguments below and on
appeal, we affirm. First, regarding Saghir's ADA claim, Saghir did not oppose this
basis for summary judgment at the district court level, and therefore the argument was
waived. See Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d 731, 734–35
(8th Cir. 2009) ("[F]ailure to oppose a basis for summary judgment constitutes waiver
of that argument [on appeal].").

       Next, the district court properly held that Saghir failed to establish a genuine
issue of material fact on his wrongful-discharge claim. Under Iowa law, the elements
for a wrongful-discharge claim are:

      (1) existence of a clearly defined public policy that protects employee
      activity; (2) the public policy would be jeopardized by the discharge
      from employment; (3) the employee engaged in the protected activity,
      and this conduct was the reason for the employee's discharge; and (4)
      there was no overriding business justification for the termination.

Jasper v. H. Nizman, Inc., 764 N.W.2d 751, 761 (Iowa 2009). Saghir failed to state
facts sufficient to show causation between the protected activity and his termination.



                                         -2-
See Barrera v. Con Agra Inc., 244 F.3d 663, 665–66 (8th Cir. 2001) (stating that
temporal proximity alone is insufficient to create a fact issue on causation element).

     The district court also properly dismissed Saghir's gross-negligence claim.
Under Iowa law, Saghir's exclusive remedy for work-related injury is under the Iowa
workers' compensation statute. See Iowa Code § 85.20. While gross-negligence is
an exception to this general rule, the exception only applies to claims against
coemployees, not employers. McGill v. Fish, 790 N.W.2d 113, 119 (Iowa 2010).

       Finally, the district court properly granted summary judgment on Saghir's
COBRA claim. The district court ruled that Saghir's COBRA claim was barred by the
statute of limitations. On appeal, Saghir argues only that his COBRA claim was
timely because it related back to his original complaint, which was filed within the
statute of limitations. An amended complaint relates back to the date of the original
complaint if it "asserts a claim or defense that arose out of the conduct, transaction,
or occurrence set out—or attempted to be set out—in the original" complaint. Fed.
R. Civ. P 15(c)(1)(B). We find that the district court did not abuse its discretion in
determinating that Saghir's COBRA claim did not relate back to the original
complaint. McKay v. Purkett, 255 F.3d 660, 661 (8th Cir. 2001) (standard of review).

      For the foregoing reasons, we affirm.
                       _____________________________




                                         -3-